In this eminent domain proceeding brought to recover damages as a result of the condemnation and appropriation of part of plaintiffs' land by the Commonwealth for road purposes, in which the board of view made an award to plaintiffs of $2,000, and where the jury found a verdict of $4,750, a new trial was granted. The court stated as its reason for doing so that the damages awarded by the jury were grossly in excess of the damage done to the property. As an additional reason, the statement is made that one of the jurors was the wife of an expert witness called by plaintiffs. In view of these statements of the court, we will not interfere with its *Page 438 
discretion in granting the new trial: Dzaack v. Bell TelephoneCo., 296 Pa. 385, 145 A. 916; Edwards v. Crawford, 328 Pa. 449,196 A. 58; Bingler v. Hopper, 336 Pa. 58, 7 A.2d 351.
Order affirmed.